Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Guevara LLC
d/b/a Franklin Package Store,

Respondent.

Docket No. C-13-1110
FDA Docket No. FDA-2013-H-0914

ALJ Ruling No. 2014-16
Date: December 6, 2013

RULING DENYING MOTION
TO REOPEN DEFAULT JUDGMENT

I deny the motion of Respondent, Guevera, LLC d/b/a Franklin Package Store,
requesting that I reopen the default judgment that I issued in this case on
September 30, 2013.

lentered a default judgment against Respondent ordering that it pay a civil money
penalty based on Respondent’s failure to answer the administrative complaint that
had been filed against it by the Center for Tobacco Products (CTP) of the Food
and Drug Administration. On October 29, 2013, Respondent, through its counsel,
moved that I vacate my default judgment and reopen the case. CTP now opposes
Respondent’s motion.

This case is governed by regulations at 21 C.F.R Part 17. Pursuant to these
regulations, an administrative law judge may enter a default judgment against a
party who has been served with an administrative complaint and who fails to file
an answer timely. 21 C.F.R. § 17.11(a). In this case, Respondent does not deny
that CTP effected service upon her and that she failed to file an answer timely.
Consequently, a default judgment is warranted under the regulations.

A default judgment may be reopened and vacated where a Respondent establishes
“extraordinary circumstances” for failing to timely answer an administrative
complaint. 21 C.F.R. § 17.11(c). The regulation does not define the term
“extraordinary circumstances” but, clearly, that term must mean something more
than a simple error or omission. An “extraordinary circumstance” would normally
constitute some event or events beyond a Respondent’s ability to control that acted
to prevent the Respondent from filing timely. At the very least, the term would
preclude reopening where ordinary negligence is the cause of a Respondent’s
failure to file an answer timely.

Here, Respondent asserts that an employee failed to tell her about the warning
letter that CTP issued her. She concedes that someone at her business named Jose
Batista signed the delivery receipt for the warning letter, but she argues that this
individual was not qualified to receive mail, that he, apparently, did not
understand the significance of the document that he signed for and, consequently,
failed to tell her about it.

Even if that assertion is true, it would amount to no more than ordinary negligence
by Respondent’s staff, a situation that falls outside what is an “extraordinary
circumstance.” Respondent had the ability to control the circumstances. It could
have trained its staff to recognize and to report important documents received
through the mail and it could have instituted a system guaranteed to assure that
important documents made it to Respondent’s management. Thus, staff
negligence or the inability of staff to comprehend the significance of the CTP
warning letter is not a basis for reopening.

I would note, furthermore, that Respondent’s arguments are based entirely on
unsworn assertions by its counsel. Respondent has not offered an affidavit or
sworn statement by any of its employees attesting to the facts that it now avers. I
would not accept such unsworn contentions as a basis for reopening the default
judgment even if they amounted to a persuasive argument for reopening, if true.

/s/
Steven T. Kessel
Administrative Law Judge

